Citation Nr: 1219290	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-50 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for arthritis of multiple joints.
 
2.  Entitlement to service connection for a blood disorder (hemochromatosis).
 
3.  Entitlement to service connection for a left knee disorder.
 
4. Entitlement to service connection for hypertension.
 
5.  Entitlement to service connection for aortic valve insufficiency.
 
6.  Entitlement to service connection for atrial fibrillation.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1966 to November 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.
 
The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to service connection for hypertension, atrial fibrillation, and aortic valve insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  The Veteran is not shown to have arthritis that is related to a disease or injury in service, nor is there any evidence that arthritis was present to a compensable degree within one year of separation from active duty
 
2.  The Veteran is not shown to have a blood disorder that is related to a disease or injury in service.
 
3.  The Veteran is neither shown to have a left knee disorder that is related to a disease or injury in service, nor is there competent evidence that left knee arthritis was present to a compensable degree within one year of separation from active duty.
 
 
CONCLUSIONS OF LAW
 
1.  Arthritis was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
 
2.  A blood disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
3.  A left knee disorder was not incurred in or aggravated by service, nor may left knee arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There are no issues as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence that is needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.
 
VA fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate a claim. There is no evidence that additional records have yet to be requested or that additional examinations are in order.
 
The Veteran was not afforded a VA examination with respect to the claims which are decided herein.  In this regard, VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that arthritis, hemochromatosis, or any left knee disorder may be associated with his military service or with a service connected disability
 
Service connection
 
The Veteran contends that he has arthritis, a blood disorder, and a left knee disorder as a result of his military service. 
 
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A.  Arthritis
 
The Veteran contends that he has arthritis as a result of sleeping in water during his service in Vietnam.  
 
The Veteran's service treatment records do not show any complaints of or treatment for arthritis.  There are no records of an in service injury to any joint and the Veteran does not claim that he injured any joint in service.  On a Report of Medical History dated in November 1967 the Veteran denied having arthritis and did not indicate that he had pain in his back or any joint.  Arthritis was not diagnosed at his separation physical in November 1967.
 
There is also no record of complaints of, or treatment for, arthritis within one year of the Veteran's separation from active duty.  While the Veteran contends that he was treated for arthritis in 1967, there is no documentation of this.  The Veteran also did not specify what joint or joints were supposedly affected in 1967 although he is currently claiming that he has arthritis in his back, knee, hands, feet, and shoulders.  The Veteran contends that after service he failed an employment physical due to a problem with his back that was later diagnosed as arthritis.  The Veteran did not specify when this diagnosis allegedly took place.  An April 1991 treatment record indicates that the Veteran reported a two month history of left knee pain but he did not mention pain in any other joint.  The diagnosis was possible left knee arthritis.  No mention was made of arthritis of any other joint.  X-rays confirmed arthritis of the left knee.  Additional treatment records from that time period mention complaints of knee pain but not pain in any other joint.   Records do not show arthritis of any other joint until much later.  The Veteran's allegations that he had arthritis since within one year of his separation from active duty service are not credible given documentation showing that pain onset much later.  
 
There is also no competent evidence that sleeping in water caused the Veteran's arthritis.  While the Veteran served as a general vehicle repairmen, in light of his service in Vietnam the Board will assume for the purpose of this decision only that his allegation that he had to sleep in water is consistent with the circumstances of his service.  Nevertheless, there is no medical evidence suggesting the existence of a link between that circumstance and any current arthritis.  While the Veteran may believe that sleeping in water caused his arthritis, he lacks the specialized training and expertise that is necessary to establish a link between sleeping in water and arthritis that developed many years later.  In sum, the evidence does not show that it is at least as likely as not that arthritis developed in service or within one year of service or that it is due to a disease or injury in service, including sleeping in water.
 
B.  Blood disorder
 
The Veteran contends that he has a blood disorder as a result of exposure to "something" in Vietnam.
 
The Veteran's service treatment records do not show a diagnosis of, or treatment for, any type of blood disorder.  Hemochromatosis was not noted at the Veteran's separation physical.  The Veteran does not claim that he had hemochromatosis in service.  VA treatment records show that the Veteran is now diagnosed with hemochromatosis.  There is no evidence that hemochromatosis began until many years after service.
 
There is no competent evidence that the Veteran's hemochromatosis is due to a disease or injury in service.  The Veteran was unable to identify specifically what he believes caused this disorder, stating only that he was exposed to some type of substance that he believes caused his hemochromatosis.  He never identified the substance.  To the extent that the Veteran may be claiming that his blood disorder is related to exposure to herbicides, hemochromatosis is not one of the diseases subject to presumptive service connection for herbicide exposed Veterans.  38 C.F.R. § 3.309.  The Veteran lacks the specialized training and expertise that is necessary in order to link his possible exposure to some unidentified substance in service with a blood disorder that developed many years later.  The evidence preponderates against finding that it is at least as likely as not that the Veteran's hemochromatosis is due to a disease or injury in service.
 
C.  Left knee disorder
 
The Veteran contends that the routine stresses of military service caused him to eventually develop a left knee disorder.  The Veteran does not reference any particular injury to his left knee in service.  
 
The Veteran's service treatment records do not show complaints of, or treatment for, any type of left knee disorder in service.  There is also no record of an injury to the left knee.  The Veteran did not indicate that he had left knee pain on his Report of Medical History dated in November 1967.  A left knee problem was not diagnosed at his separation examination.  The Veteran does not contend that he had a left knee disorder while he was in service.
 
An April 1991 treatment record indicates that the Veteran reported a history of left knee pain for two months.  The diagnosis was possible arthritis.  Arthritis was diagnosed by x-ray at that time.  A September 2004 treatment record reflects that the Veteran complained of knee pain that started six or seven months ago without any injury.  He was diagnosed with suspect left knee medial meniscal tear with medial compartment arthroses and a Baker's cyst.  He had an arthroscopy of the left knee with good results.
 
There is no competent evidence that the Veteran's left knee problems are due to a disease or injury in service.  The Veteran lacks the training and expertise that is necessary in order to associate routine stresses on his left knee in service with left knee problems which onset much later.  There is also no evidence that arthritis of the left knee onset within one year of separation from active duty.  Records show pain in the left knee onset many years after service.  The Veteran did not allege that his left knee problems onset within one year of his service.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for arthritis is denied.
 
Entitlement to service connection for a blood disorder (hemochromatosis) is denied.
 
Entitlement to service connection for a left knee disorder is denied.
 
 
REMAND
 
The Veteran contends that he has hypertension as a result of his military service and that this caused atrial fibrillation and aortic valve insufficiency. 
 
The Veteran is service connected for diabetes mellitus type II (diabetes).  Hypertension is shown to have begun many years prior to the diagnosis of diabetes.  While the RO requested that a VA examiner provide an opinion as to whether the Veteran's preexisting hypertension was aggravated by his diabetes, such opinion was not obtained.  Given the possibility of a relationship between hypertension and diabetes, an opinion should be obtained as to whether the Veteran's hypertension is aggravated by his diabetes.  Since the claimed atrial fibrillation and aortic valve insufficiency may be associated with his hypertension, remand of those claims is also necessary as they are inextricably intertwined with the claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   
 
Given the needed development, more recent treatment records should also be obtained. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he identify all treatment that he received for hypertension, atrial fibrillation, and aortic valve insufficiency since September 2009.  All identified treatment records should be obtained which date from September 2009.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must afford the Veteran a VA examination by a physician to determine if there is any relationship between the Veteran's hypertension and any service connected disorder to include diabetes and/or posttraumatic stress disorder..  The physician must be provided access to review the claims file, this remand, and all pertinent records located in Virtual VA.  The examiner must state the date range of clinical records located on Virtual VA which he/she considered.  Following a review of all pertinent evidence and after examining the appellant the physician must then opine whether it is at least as likely as not (at least 50 percent likely) that hypertension is aggravated (permanently made worse) by diabetes and/or posttraumatic stress disorder.  The examiner must also opine whether it is at least as likely as not the atrial fibrillation and aortic valve insufficiency are caused or aggravated by hypertension.  Is it at least as likely as not that atrial fibrillation and aortic valve insufficiency are caused or aggravated by diabetes and or a posttraumatic stress disorder.  The physician examiner must set forth a complete rationale for his or her conclusions.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.
 
3.  .  After completion of the above development, to include ensuring that the examiner has documented his/her consideration of all pertinent records in Virtual VA, the Veteran's claim must be re-adjudicated.  If the determination remains adverse to the appellant in any way, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


